              Case 2:20-cv-03646-JHS Document 7 Filed 03/01/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


CLEAN AIR COUNCIL,

                           Plaintiff,
                                                                   CIVIL ACTION
         v.                                                        NO. 20-3646



FEDERAL ENERGY REGULATORY
COMMISSION,

                           Defendant.


                                               ORDER

        AND NOW, this 1st day of March 2021, upon consideration of Plaintiff’s Motion for

Default Judgment and Request for Hearing (Doc. No. 5), it is ORDERED that Plaintiff’s Motion

(Doc. No. 5) is DENIED WITHOUT PREJUDICE.1




1
    Federal Rule of Civil Procedure 55 governs the entry of defaults and default judgments. See
    Fed. R. Civ. P. 55. “Prior to obtaining a default judgment under either Rule 55(b)(1) or Rule
    55(b)(2), there must be an entry of default as provided by Rule 55(a).” Nationwide Mut. Ins.
    Co. v. Starlight Ballroom Dance Club, Inc., 175 F. App’x 519, 521 n.1 (3d Cir. 2006) (citation
    omitted). Rule 55(a) directs the Clerk of Court to enter a default against a defendant who “has
    failed to plead or otherwise defend” where “that failure is shown by affidavit or otherwise[.]”
    Fed. R. Civ. P. 55(a).

    In the instant case, Plaintiff has filed a Motion for Default Judgment and Request for Hearing
    pursuant to Rule 55(b)(2). (See Doc. No. 5 ¶ 1.) Plaintiff filed the Motion without first
    requesting an entry of default against Defendant pursuant to Rule 55(a). Thus, Plaintiff’s
    Motion for Default Judgment and Request for Hearing (Doc. No. 5) will be denied without
    prejudice as premature. In addition, pursuant to Fed. R. Civ. P. 5(a)(1)(d), the Court will require
    any request for a default or future motion for a default judgment to be personally served,

        pursuant to Fed. R. Civ. P. 5(b)(2)(B)(i), by leaving a copy at the United States
        Attorney’s Office for the Eastern District of Pennsylvania, 615 Chestnut Street,
        Suite 1250 Philadelphia, PA 19106; and



                                                   1
  Case 2:20-cv-03646-JHS Document 7 Filed 03/01/21 Page 2 of 2




                                            BY THE COURT:



                                            /s/ Joel H. Slomsky
                                            JOEL H. SLOMSKY, J.




pursuant to Fed. R. Civ. P. 5(b)(2)(C), by mailing a copy, certified mail postage
prepaid, to the office addresses for the same government agencies on which the
Summons and Complaint were served (see Doc. No. 2) as follows:

   1) Federal Energy Regulatory Commission
      888 First Street, N.E.
      Washington, D.C. 20426

   2) Civil Process Clerk, United States Attorney’s Office
      555 Fourth Street, N.W.
      Washington, D.C. 20530

   3) Office of the United States Attorney General, U.S. Department of Justice
      950 Pennsylvania Avenue, N.W.
      Washington, D.C. 20530-0001

                                       2
